Oliver, Chief Judge;
These two appeals for reappraisement relate to certain so-called juvenile bicycles exported from Germany and entered at the port of Baltimore, Md.
Stipulated facts, upon which the cases have been submitted, establish that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value therefor is the appraised value, less the charges as invoiced for inland freight and delivery f.o.b. charges, and I so hold.
Judgment will be rendered accordingly.